Judgment unanimously modified on the *892law and. as modified affirmed without costs in accordance with the following Memorandum: "In determining questions of maintenance, the authority of this Court is as broad as that of the trial court” (Marino v Marino, 229 AD2d 971, 972, citing Baumgart v Baumgart, 199 AD2d 1049, 1049-1050). In view of the standard of living established during the marriage, the great disparity in the parties’ incomes and earning capacities and the need of defendant for a reasonable period of time to establish her career (see, Domestic Relations Law § 236 [B] [6] [a]), we conclude that the maintenance awarded by Supreme Court is inadequate in both amount and duration. We therefore modify the judgment by increasing the maintenance award to $2,500 per month for a period of four years (see, Lampard v Lampard, 219 AD2d 835; White v White, 204 AD2d 825, 828, lv dismissed 84 NY2d 977).
We further conclude that defendant’s student loans constitute a marital debt and that the court erred in failing to allocate that debt in the same 50/50 proportion as it distributed the marital property (see, Savage v Savage, 155 AD2d 336, 337; 48A NY Jur 2d, Domestic Relations, § 2513, at 270). We therefore further modify the judgment by directing plaintiff to pay one half of the balance of defendant’s student loans. (Appeal from Judgment of Supreme Court, Monroe County, Bergin, J.—Maintenance.) Present—Green, J. P.,. Pine, Doerr, Boehm and Fallon, JJ.